In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                            ________________________

                                 No. 07-21-00012-CV
                            ________________________

                   MARGARET KINSELLA, INDIVIDUALLY AND
                 D/B/A THE EMERALD RESTAURANT, APPELLANT

                                          V.

                     KENT SPORTS HOLDINGS, L.P., APPELLEE


                      On Appeal from the County Court at Law No. 1
                                  Travis County, Texas
          Trial Court No. C-1-CV-19-004937; Honorable Todd T. Wong, Presiding


                                     April 15, 2021

                            ORDER OF ABATEMENT

                     Before QUINN, C.J., and PIRTLE and DOSS, JJ.

      Pending before this court is the parties’ Joint Motion to Continue the Briefing

Schedule, requesting that we extend the appellate briefing deadlines by ninety days to

allow the parties to continue settlement discussions. In the interest of conservation of

judicial resources, we abate the appeal, sua sponte, until July 12, 2021. All appellate

deadlines, including the pending deadline to file Appellant’s brief, are suspended. The
case will be removed from our active docket and treated as a suspended case until July

12, 2021, when the case will be reinstated. See TEX. R. APP. P. 2, 43.6; Mesa Water, L.P.

v. Tex. Water Dev. Bd., No. 07-11-00153-CV, 2011 Tex. App. LEXIS 5311, at *2-3 (Tex.

App.—Amarillo July 13, 2011, order) (per curiam).


      If any development arises that might cause the court to reinstate the case prior to

the July 12, 2021 reinstatement date, the parties are directed to immediately advise the

court of the development. On reinstatement of the case, the court will entertain a motion

to further abate the appeal should it become necessary.


      It is so ordered.


                                                      Per Curiam




                                           2